                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Benjamin George v. City of                     Case Number: 20 cv 6911
            Chicago, et al

An appearance is hereby filed by the undersigned as attorney for:
Sergio Corona, Solomon Ing
Attorney name (type or print):Jennifer Bagby

Firm: City of Chicago, Department of Law

Street address: 2 N. LaSalle, Suite 420

City/State/Zip: Chicago, Illinois 60602

Bar ID Number: 6271898                                     Telephone Number: 312-742-6408
(See item 3 in instructions)

Email Address: Jennifer.Bagby@cityofchicago.org

Are you acting as lead counsel in this case?                                         Yes           No

Are you acting as local counsel in this case?                                        Yes           No

Are you a member of the court’s trial bar?                                           Yes           No

If this case reaches trial, will you act as the trial attorney?                      Yes           No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on February 11, 2021

Attorney signature:            S/ Jennifer K. Bagby
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
